AO 106(Rev. 5/85) Affidavit for search Warrant




                                                                          tates c_Klistrict Cntrt
                                                                                                                                            1 8 P 3: 11 5
                                                              MIDDLE DISTRICT OF ALABAMA

                        In the Matter of the Search of
         (Name, address or brief description of person or property to be searched)


One brown box addressed to:                                                                            APPLICATION AND AFFiDAVIT
TB                                                                                                       FOR SEARCH WARRANT
131 Bobwhite Lane
Greenville, AL 36037
USPS tracking: EJ 061 346 310 US
                                                                                                         CASE NUMBER:                       ryb

                                                         C. L. Phillips                                                being duly sworn depose and say:
       I am a(n)                                 United States Postal Inspector                                                       and have reason to believe
                                                                      l rtle
that El on the person of or Z on the premises known as (name, description and/or location)

One brown box addressed to TB, 131 Bobwhite Lane, Greenville, AL 36307;


in the                       Middle                              District of                                                    Alabama
there is now concealed a certain person or property, namely (describe the person or property)
controlled substances, materials and documents reflecting the distribution of controlled substances through the U.S. Mails,
including money and/or monetary instruments consisting of payment and/or proceeds relative to the distribution of
controlled substances

which is (give alleged grounds for search and seizure under Rule 41(b) ofthe Federal Rules of Criminal Procedure)

contraband, the fruits of a crime or thing otherwise criminally possessed,


in violation of Title            21               United States Code, Section(s)                                                  841(a)(1) and 843(b)
The facts to support the issuance of a Search Warrant are as follows:


See attached affidavit(ATTACHMENT 1) incorporated herein by reference and made part of this application.



Continued on the attached sheet and made a part hereof.                                            Z Yes



                                                                                                            Signa re of Affiant

Sworn to before me, and subscribed in my presence

JULY 18, 2019                3 Sork./                                                             at         MONTGOMERY,ALABAMA
Date                                                                                                        City and State

SUSAN RUSS WALKER
UNITED STATES MAGISTRATE JUDGE
Name and Title of Judicial Officer                                                                          Signature of Judicial Officer
                       AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
                                            ATTACHMENT 1


I, C. L. Phillips, U.S. Postal Inspector, depose and state:


 1.     I am a Postal Inspector with the United States Postal Inspection Service (USPIS), and have
 been employed in this capacity since April 2012. I am currently assigned to the Houston Division's
 Montgomery, Alabama domicile. I am an "investigative or law enforcement officer" within the
 meaning of Title 18, United States Code Section 2510(7). That is, I am an officer of the United
States who is empowered by law to conduct investigations and to make arrests for crimes furthered
through the use of the United States Mail or in connection to the United States Postal Service
(USPS), property of the USPS, and other postal offenses, as set forth in 18 U.S.C. § 3061.

2.      This affidavit is written in support and as part of an application for a search warrant to
search one parcel currently in the custody and control of the USPIS. The information contained in
this affidavit is based on my personal knowledge and observations, on information conveyed to me
by other individuals, including law enforcement officials and postal employees, as well as on my
review of records, documents, and other physical evidence obtained. This affidavit only contains
information necessary to support probable cause for a search warrant and is not intended to include
every fact observed by your affiant or known to the government.

3.      Prior investigations by U.S. Postal Inspectors have determined that the U.S. Mails are being
used to transmit controlled substances and proceeds from controlled substances. Postal inspectors
have intercepted drug parcels being mailed to Alabama, mailed from other areas in the country. I
have also been involved in numerous investigations where drug proceeds packages were seized en
route to drug source locations via the U.S. Mail. My training and previous experience has made me
familiar with the method and manner that drug traffickers use to move illegal drugs and drug
proceeds through the U.S. Mail.

4.       Your affiant is aware the distribution of illegal drugs and narcotics and narcotics proceeds
from the sales of these illegal drugs and narcotics through the U.S. Mail, can make USPS
ernployees and facilities targets of crimes during the unknowing delivery of drug or proceeds
packages. Your affiant is also familiar with cases where USPS employees have been targeted for
robbery because of packages known to contain illegal drugs and/or proceeds from the distribution of
illegal drugs.

5.      On or before July 18, 2019, postal inspectors received information about a suspicious
package, possibly containing illegal narcotics, being mailed to 131 Bobwhite Lane, Greenville, AL,
36037. On July 18, 2019, postal inspectors intercepted Priority Mail Express EJ 061 346 310 US,
hereafter PME1OUS,to conduct additional investigations.



6.     The parcel in question is described as follows:
                                                      2




        a.     Addressed To:                                  TB
                                                              131 Bobwhite Lane
                                                              Greenville, AL 36037

        b.     Return Address:                                Main Beach Toys
                                                              150 Laguna Ave.
                                                              Laguna Beach, CA 92651

                                                             Tracking Number:
                                                             EJ 061 346 310 US

7.      A computerized records check regarding the names and addresses on the parcel was
completed. According to the records check, neither the addressee nor sender are associated to the
delivery or return address. Based on your affiant's training and experience, persons involved in the
distribution of controlled substances, via the U.S. Mail, will use fictitious or incomplete address
information in an attempt to disassociate themselves from the controlled substances.

8.      On July 18, 2019, the box was examined by narcotics detection canine "Ace," handled by
Lt. Richard Talley from Alabama Department of Corrections. During the examination, "Ace"
alerted to the parcel, indicating the box contained the scent of controlled substances. "Ace" is a
male Beligum Malinois approximately four years old, and has been working as a K9 narcotics
detector dog since 2013. "Ace" participates in minimum of 16 hours of in-service training per
month, as well as routine usage. Per his handler, Lt. Richard Talley, "Ace" was certified through
Central Alabama Police K-9 Training Association, Inc., and Alabama Canine Law Enforcement
Officer's Training Center, Inc. "Ace" is certified to detect cocaine, marijuana, heroin,
methamphetamine, crack, and MDMA. Lt. Talley has been a canine narcotic handler with Alabama
Department of Corrections for approximately nine years; and has worked with "Ace" for
approximately three years. Lt. Talley has confirmed the K-9's credibility and reliability. "Ace" has
successfully alerted hundreds of times during training and real life situations. "Ace" is available
seven days a week to conduct drug sniffs for Alabama Department of Corrections and other outside
agencies."Ace" has several narcotic arrests.

9.      Based on the facts set forth in this affidavit, and based on my training and experience, there
is probable cause to believe the parcel contains controlled substances and/or narcotics trafficking
proceeds. As a result, your affiant respectfully requests the issuance by the court of a search warrant
directing the search of the parcel described above. Additionally, your affiant requests the seizure of
the parcel, controlled substances, currency, and/or negotiable instruments contained therein. Your
affiant also requests the seizure of any additional enclosed materials recovered during the search of
the parcel, which may represent evidence of the distribution of controlled substances, to include
evidence as to the identity of the source of the packages and/or the recipient thereof, all in violation
of 21 U.S.C. § 802, 813, 841(a)(1), 843(b), and 846.

10.    PME1OUS has remained in the custody of the undersigned affiant in this District pending
application for a search warrant.
                                         3



C. L. Phillips
U.S. Postal Inspector

Sworn to and subscribed before me this
18th day ofJuly, 2019, in
Montgomery, AL




SUSAN RUSS WALKER
UNITED STATES MAGISTRATE JUDGE
